Citation Nr: 1604539	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-15 335	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1969.

This matter comes before the Board of Veterans' of Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that found new and material evidence had not been submitted to reopen claims for service connection for hearing loss and tinnitus.

The Veteran appeared at hearing before the undersigned in October 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Evidence received by VA since a May 2010 rating decision that denied entitlement to service connection for bilateral hearing loss and tinnitus pertains to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.

2.  The Veteran's bilateral hearing loss disability is the result of his active service.

3.  The Veteran's tinnitus is the result of his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

2.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A May 2010 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran received notice of the decision, but did not submit a notice of disagreement or new evidence within one year of the decision.  Thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran submitted a March 2013 opinion from a private audiologist that indicates his hearing loss and tinnitus were likely the result of acoustic trauma during active service.  This evidence was not previously of record, pertains to the bases for the prior denials, and raises a reasonable possibility of substantiating the claims.  Thus, reopening of the claims is warranted.

Entitlement to Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a chronic disease enumerated in 38 C.F.R. § 3.309 is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran was found to have a bilateral hearing loss disability and tinnitus during March 2010 and June 2013 VA examinations.  A private audiologist also determined the Veteran has bilateral hearing loss disability and tinnitus after a January 2013 examination.

VA has deemed sensorineural hearing loss an organic disease of the nervous system; therefore, it constitutes a chronic disease with the meaning of 38 C.F.R. § 3.309.  See VA Under Secretary for Health Memorandum (October 1995).  For the same reasons tinnitus is also considered a chronic disease, to include when associated with noise exposure.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Therefore, the nexus requirement for service connection for these disabilities can be proven by a continuity of symptomatology if a hearing condition was noted in service.

Defective hearing was noted on the Veteran's August 1963 re-enlistment examination and his PULHES rating was reduced to "2."  PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ear"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the inductee may be given.  Id.  Therefore, a hearing condition was noted in service.

During the October 2015 hearing, the Veteran testified he first noticed hearing loss and tinnitus after returning from Vietnam.  He further testified he has experienced hearing issues since his separation from service.  He is competent to identify the symptoms of hearing loss and tinnitus, as these conditions are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Furthermore, a private audiologist, J.A.C., Au.D., provided an opinion in March 2013 that indicates the Veteran's bilateral hearing loss and tinnitus are at least as likely as not the result of acoustic trauma in service.  J.A.C., Au.D., referenced the defective hearing noted on the August 1963 re-enlistment examination and explained it was likely the result of excessive noise due to the Veteran's military occupational specialty with a lack of adequate hearing protection.  

The Board acknowledges the negative opinion provided by VA examiners in March 2010 and June 2013, but finds neither examiner considered an accurate history regarding the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion."); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (indicating an opinion based on an incorrect factual premise has no probative value).  

The March 2010 examiner did not acknowledge defective hearing was noted in service.  The January 2013 examiner mischaracterized the August 1963 examination as an enlistment examination as opposed to a re-enlistment examination that was conducted during the Veteran's active service.  Therefore, the VA opinions are of limited probative value.

Ultimately, the evidence establishes a hearing condition was noted in service.  The current hearing loss disability and tinnitus have been linked to the in-service condition by a continuity of symptomatology, as well as by a well-reasoned March 2013 opinion from a private audiologist who considered an accurate history of the Veteran's claims.  As such, service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The claims of entitlement to service connection for bilateral hearing and tinnitus are reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


